UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                             No. 04-1988




In Re:    MICHELE Z. DARBEAU,

                                                          Petitioner.



                On Petition for Writ of Mandamus
                           (CA-04-467)


Submitted: October 7, 2004                 Decided:   October 13, 2004


Before WIDENER, NIEMEYER, and WILLIAMS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Michele Z. Darbeau, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Michele Z. Darbeau petitions for writ of mandamus.           She

seeks   an   order   directing   the   district   court    to   perform   its

ministerial duties in relation to a civil action that was dismissed

on July 8, 2004.

             Mandamus relief is available only when the petitioner has

a clear right to the relief sought.        See In re First Fed. Sav. &

Loan Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).            Further, mandamus

is a drastic remedy and should only be used in extraordinary

circumstances.       See Kerr v. United States Dist. Court, 426 U.S.

394, 402 (1976); In re Beard, 811 F.2d 818, 826 (4th Cir. 1987).

Mandamus may not be used as a substitute for appeal.              See In re

United Steelworkers, 595 F.2d 958, 960 (4th Cir. 1979).

             The relief sought by Darbeau is not available by way of

mandamus.    Accordingly, we deny the petition for writ of mandamus.

We deny Darbeau’s motion to consolidate.          We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                            PETITION DENIED




                                  - 2 -